859 F.2d 152
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jaki Akai Ismalili MAHAMMAD, Plaintiff-Appellant,v.Sam CHADWICK;  Debbie Williams;  Winfred Gooch;  Otie Jones,Warden;  Wayne Casteel;  Susan Hiatt;  J. Fowler;  SteveNorris;  Hood, Cpl.;  Ron Hodges;  Terre Marshall;  BradSmythe;  Carol Schaeffer;  Fay Jeffers;  Juanita Daugherty;Stanley Shanks;  Littell, Dr.;  Archie Goddard;  JamesWorthington;  Mark A. Hudson;  Paul Flanders, Defendants-Appellees.
No. 88-5308.
United States Court of Appeals, Sixth Circuit.
Sept. 27, 1988.

Before WELLFORD and BOGGS, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the motion to dismiss filed by one of the appellees and the appellant's response.


2
A review of the record indicates that appellant filed a prisoner civil rights complaint and two amended complaints.  By order entered February 23, 1988, the district court denied appellant's motions for a preliminary injunction, temporary restraining order and default judgments.  Appellant appealed from the February 23, 1988, order on March 1, 1988.


3
This court lacks jurisdiction to review that portion of the February 23, 1988, order which denied a preliminary injunction.  Although immediate appeal of such an order is permitted under 28 U.S.C. Sec. 1292(a)(1) such an interlocutory appeal is precluded unless the appellant can show that the order has a "serious, perhaps irreparable, consequence" that can be "effectively challenged" only by immediate appeal.   Carson v. American Brands, Inc., 450 U.S. 79, 84 (1981);  Bradley v. Milliken, 772 F.2d 266, 270 (6th Cir.1985).  Appellant's conclusory statements fail to make such a showing;  therefore, the portion of the order denying a preliminary injunction is not immediately appealable.


4
In addition, the remainder of the February 23 order is jurisdictionally defective.  An order denying a temporary restraining order is not appealable.   United States v. Crusco, 464 F.2d 1060, 1062 (3d Cir.1972) (per curiam);  Leslie v. Penn Cent. R.R. Co., 410 F.2d 750 (6th Cir.1969) (per curiam).  An order denying a motion for default judgment is also not appealable.   Adult Film Ass'n, Inc. v. Thetford, 776 F.2d 113, 115 (5th Cir.1985) (per curiam);  McNutt v. Cardox Corp., 329 F.2d 107, 108 (6th Cir.1964) (per curiam).


5
It is ORDERED that the motion to dismiss be granted and the appeal be dismissed.  Rule 8, Rules of the Sixth Circuit.